Title: From Thomas Jefferson to Theodorus Bailey, 22 November 1823
From: Jefferson, Thomas
To: Bailey, Theodorus


                        Dear Sir
                        
                            Monticello
                            Nov. 22. 23.
                    I have duly recieved your kind favor of the 11th inst. Mr Raggi had assured me that he was promised a passage in the Cyane capt Creighton to sail for Gibralter about the 20th of Oct. but as he had not sailed at the date of your letter, I must consider his getting a passage as too uncertain to be waited for. I must therefore request you to withdraw from him my letter to mr Appleton, and to send it by any the safest conveyance you judge best from New York. there is no other port of our country so likely to furnish a conveyance. still if you see a probability of Raggi’s getting a passage I should rather he should carry it . I hope this is the last trouble I shall give you on this subject which indeed has gone beyond my expectation the importance of the letter has urged me to it thankfully and affectionately yours.
                        Th: J.
                    